NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GUERLINE JEAN-JAQUES a/k/a Guerline )
Jean-Jacques,                       )
                                    )
            Appellant,              )
                                    )
v.                                  )               Case No. 2D18-3552
                                    )
STATE OF FLORIDA,                   )
                                    )
            Appellee.               )
___________________________________)

Opinion filed May 17, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Bruce Kyle, Judge.




PER CURIAM.


             Affirmed.


KELLY, BLACK, and SLEET, JJ., Concur.